Citation Nr: 1218152	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-39 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disorder.

2. Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1985 to August 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a bilateral hip disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's thoracolumbar spondylosis cannot be reasonably disassociated with the Veteran's military service. 


CONCLUSION OF LAW

Thoracolumbar spondylosis was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim of entitlement to service connection for a thoracolumbar disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he incurred a thoracolumbar spine disorder as a result of a motorcycle accident he experienced in service.  In the alternative, he contends that the thoracolumbar spine disorder is secondary to a service-connected cervical spine disability associated with that accident.  Thus, he argues that service connection for a back disorder is warranted.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence reflects a diagnosis of thoracolumbar spondylosis in treatment records and on VA examination.  Therefore, the Veteran has a current disability associated with the claim for service connection for a thoracolumbar spine disorder.

The Veteran's service treatment records are unavailable save for his service separation examination.  The Veteran's service separation examination reported a history of "[occasional] mild back pain" and a fracture of the cervical spine at the C-7 level due to a motorcycle accident in 1986.  Moreover, the Veteran's statements are competent evidence as to what symptoms he experiences and therefore, they are competent to describe symptoms subsequent to the reported in-service motorcycle accident.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, there is evidence of record that the Veteran has a current disability of the thoracolumbar spine and an in-service incident, as well as a service-connected disability of the cervical spine.  

A March 2012 VA examiner opined that after reviewing the claims file, there were insufficient objective findings to establish that the Veteran's thoracolumbar spine disorder was incurred in service or was secondary to his service-connected cervical spine disability.  The rationale for this opinion was that the Veteran did not seek treatment for this disorder after the accident in the remaining year in service or within a year after discharge, and that the medical evidence did not establish treatment for the thoracolumbar spine until 20 years after service discharge.  

However, although there were no clinical findings for the back at service separation, the Veteran reported complaints of occasional mild back pain at that time.  Further, the Veteran reported in 2008, that he had pain and symptoms in his lumbar spine since an accident in service.  The Veteran's statements are competent evidence as to factual matters of which he had first-hand knowledge, for example, back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In contrast to this opinion, a May 2008 VA examiner reported the complaints of back pain at separation, as well as the Veteran's description of the motorcycle accident and the lack of subsequent post service injury.  In light of these facts, the examiner opined that the Veteran's thoracolumbar spine disorder was "at least as likely as not" a result of his military service.  Given the May 2008 examiner's consideration of the Veteran's historical complaints of back pain, the Board determines that this opinion carries greater probative weight than the March 2012 VA opinion.  Accordingly, the Board finds that the evidence is at least in equipoise, and therefore, with application of the benefit of the doubt in favor of the Veteran's claim, service connection for a thoracolumbar spine disorder is warranted.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for thoracolumbar spondylosis is granted.


REMAND

The March 2012 VA examination report notes that the Veteran was unemployed and had applied for disability benefits from the Social Security Administration (SSA) in relation to his claimed disabilities and been denied.  Whether the benefits are approved or denied by SSA, the records related to the application could be relevant to the Veteran's claim before VA.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the claim must be remanded so that the records associated with the Veteran's SSA disability application and denial may be obtained. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all records related to the application and denial of disability benefits from the SSA.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken as a result of this remand, the Veteran's claim for entitlement to service connection for a bilateral hip disorder must be readjudicated.  If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


